Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The IDS, filed September 23, 2019, has been considered.
Claims 1-9, filed September 23, 2019, are examined on the merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) steps for acquiring data to perform nonnegative matrix factorization which is an abstract idea without significantly more.  The specification discloses the non-negative matrix factorization [0055] is merely an algorithmic routine without significantly more.  The steps of acquiring…, generating…performing…extracting…and outputting are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components or processes.
This judicial exception is not integrated into a practical application because the non-negative matrix factorization is merely an algorithmic routine without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because steps of acquiring…, generating…performing…extracting…and outputting are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components or processes.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhagwan et al. (Bhagwan hereafter, US 2009/0313282 A1).
Claim 1, Bhagwan discloses a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising:

acquiring time-series data indicating a temporal variation of an index, the index indicating a usage state of each of one or more resources that are used by multiple processes (page 7, [0047], e.g. Given a sufficiently large number of data points, the effect of D in equation (7) can be nullified. In other words, if a conventional time series analysis method is used to generate a matrix of predictions Y' for Y, then a corresponding matrix of predictions X' for X can be given by the equation X'=Y'-D);

generating, based on the acquired time-series data, an operation-data matrix including vectors as columns or rows such that each of the vectors indicates the time-series data at a predetermined time interval and includes as an element the index indicating the usage state of one of the one or more 

performing nonnegative matrix factorization on the generated operation-data matrix to generate a basis matrix including a predetermined number of basis vectors as columns or rows (page 5, [0033], e.g. Examples of other suitable learning algorithms which can be employed to perform the BSS procedure include a conventional non-negative matrix factorization algorithm, and page 7, [0048], e.g.  First, the particular (n-m) row(s) of X whose element values are significantly smaller than the element values in the other rows of X are removed from X 308. It is noted that some of the elements values in the removed row(s) of X could even be negative. This process step 308 results in X having m rows which correspond to m valid categories of ASRs. Then, the particular (n-m) column(s) of A which correspond to the row(s) that were removed from X are removed from A 310);

extracting one or more component values indicated by each of the predetermined number of the basis vectors included in the generated basis matrix, the extracted one or more components values corresponding to the one or more resources, respectively (page 1, [0003], e.g. A prescribed number of resource usage data points can be successively extracted from the AHF, page 2, [0017], e.g. the procedure generally includes a resource usage data extraction phase 100 followed by an ASR categorization and AHF resource usage pattern prediction phase 102, page 6, [0041], e.g. the second stage 106 computes an estimate for the number m of different categories of ASRs received by the AHF from the T resource usage data points that were extracted from the n resource types in the AHF (i.e. the elements of {tilde over (R)}). For the following reasons, this computation can be performed by 

outputting information on the extracted one or more component values as usage states of the one or more resources that are used by each of the multiple processes (page 9, [0061], e.g. computing device 600 also includes an input device(s) 614 and output device(s) 616).

Claim 3, Bhagwan discloses the predetermined number is set based on a number of processes to be performed by using at least one of the one or more resources (page 1, [0003], e.g. he AHF resource usage signature matrix and the ASR categorization matrix can be computed in an iterative manner for an increasing number of categories until either the number of categories equals the number of different types of resources in the AHF whose usage is measured).

Claim 4, Bhagwan discloses the predetermined number is set based on a number of dimensions of the vectors (page 6, [0041], e.g. Given the n different resource types in the AHF whose usage was measured 100, and assuming there are m different categories of ASRs where n.gtoreq.m, then the vectors r.sup..about.t in {tilde over (R)} will lie on an m-dimensional hyper-plane in an n-dimensional space).

Claim 5, Bhagwan discloses the one or more resources include different types of resources in a single device (claim 20, e.g.  successively extracting a prescribed number of resource usage data points 

Claim 6, Bhagwan discloses the one or more resources include resources in different devices (claim 20, e.g.  successively extracting a prescribed number of resource usage data points from the AHF, wherein each data point comprises, an aggregate count of the number of ASRs received by the AHF during a prescribed duration time window, and an aggregate measurement of AHF resource usage for each of a prescribed number n of different types of resources in the AHF during the time window).
Claim 7, Bhagwan discloses dividing the time-series data into pieces of the time-series data such that the pieces of the time-series data respectively correspond to time intervals each equal to the predetermined time interval (page 8, [0052], e.g. comparison between X.sub.m and X.sub.(m-1) can be performed in a variety of different ways. In an exemplary embodiment, the root mean square (RMS) difference between every element in X.sub.m and its corresponding element in X.sub.(m-1) can be divided by m, resulting in a difference indicator value); and generating the operation-data matrix including vectors such that the vectors include as elements one or more indexes indicated by the pieces of the time-series data (page 8, [0053], e.g. a flow diagram of an exemplary embodiment of a process for predicting the elements of a future AHF resource usage pattern matrix R' from A and X. As exemplified in FIG. 7, the process starts with predicting the elements of a future ASR categorization matrix X' from the elements of X 700 using a conventional time-series analysis method).
Claims 8 and 9, Bhagwan discloses a method performed by a computer and an apparatus (page 8, [0057], e.g. computing device 600. In its simplest configuration, computing device 600 typically includes at least one processing unit 602 and memory 604. Depending on the specific configuration and .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan et al. (Bhagwan hereafter, US 2009/0313282 A1), as applied to claims 1 and 3-9 above, in view of Smaragdis, P., (Smaragdis hereafter, US 20050222840 A1).
Claim 2, Bhagwan discloses the claimed invention except for the limitation of performing nonnegative matrix factorization on the operation-data matrix to generate a weight matrix including the predetermined number of weight vectors as rows or columns such that the generated matrix is represented as a product of the basis matrix and the generated weight matrix; and outputting information on each of the predetermined number of the weight vectors included in the weight matrix.  Smaragdis discloses performing nonnegative matrix factorization on the operation-data matrix to generate a weight matrix including the predetermined number of weight vectors as rows or columns such that the generated matrix is represented as a product of the basis matrix and the generated weight 
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152